TOWNSEND, District Judge
(orally). The articles in question are commercially known as “lithographic zinc sheets.” The collector classified them for duty, under paragraph 215 of the act of October 1, 1890, as manufactures not specially provided for, composed of zinc, and wbeiher partly or wholly manufactured. The importers protested, claiming that the articles were dutiable under paragraph 213, as “zinc in sheets.” The evidence shows that these articles are coated on one side with a preparation. “They are the ordinary zinc sheets, just as they come from the rolling mill, but the coating is for the special purpose of lithographers.” They vary in size from 10x14 inches to 34x48 inches. I tliink the importers are right in their contention. Even if the coating for a special purpose has advanced the articles so that they may be adapted to a different purpose, they still remain zinc in sheets. There Is no evidence that they are not sold by weight, or that they are commercially known by any name other than lithographic zinc sheets. I think such large flat strips of zinc in the form in which they come from the rolling mill are zinc in sheets, and specially provided for under paragraph 213 of said act. The decision of the board of general appraisers is therefore reversed.